—In an action to recover damages for personal injuries, etc., *267the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County (Lebowitz, J.), entered August 13, 1998, as, upon a jury verdict in favor of the defendants, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
Contrary to the plaintiffs’ contention, the Trial Judge did not improvidently exercise his discretion in permitting the defendants’ expert witness to testify. The plaintiffs presented no evidence suggesting that the defendants intentionally or willfully withheld notice that the expert would testify, and did not demonstrate any prejudice resulting from the expert witness’s testimony (see, Gallo v Linkow, 255 AD2d 113; Stafford v Molinoff, 228 AD2d 662; Hansel v Lamb, 257 AD2d 795).
In addition, the Trial Judge did not unduly interfere with the presentation of the plaintiffs’ case or indicate any partiality or bias which would warrant reversal. A Trial Judge may assume an active role in the examination of witnesses where proper or necessary to facilitate or expedite the orderly progress of the trial (see, Givens v Sinert, 243 AD2d 443; Accardi v City of New York, 121 AD2d 489, 491).
The plaintiffs’ remaining contentions do not require reversal. Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.